Citation Nr: 0932098	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 
1970.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in April 2009 in order to satisfy 
the Veteran's hearing request.  This matter was originally on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In June 2008, the Veteran testified at a hearing before a 
Hearing Review Officer at the RO.  In June 2009, the Veteran 
testified at a Board hearing by videoconference before the 
undersigned Veterans Law Judge.  The transcripts of both 
hearings are associated with the claims file and have been 
reviewed.  


FINDINGS OF FACT

1.  There is competent and credible evidence of an in-service 
left shoulder dislocation.

2.  The Veteran has had recurrent left shoulder dislocations 
since his initial injury during active military service.  


CONCLUSION OF LAW

Residuals of a left shoulder injury were incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, it is clear that no further notification or 
assistance is necessary to develop facts pertinent to the 
claim decided herein.  To the extent that there are any 
notice deficiencies with respect to the Veteran's claim, such 
defects will be remedied by the AOJ when effectuating the 
award of benefits.

Analysis

The Veteran essentially contends that he suffered a left 
shoulder dislocation in service and has experienced recurrent 
dislocations since that time.   
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim requires (1) the existence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

At the June 2009 Board hearing, the Veteran reported that he 
dislocated his left shoulder during his period of Vietnam 
service.  Specifically, the Veteran stated that he 
accidentally stepped on a nail when he fell out of the 
trusses while building a hooch (i.e., a small dwelling, 
especially a thatched hut) and simultaneously dislocated his 
left shoulder.  The Veteran elaborated that he dislocated his 
shoulder when he tried to grab something to break his fall.  
The Veteran additionally reported that, thereafter, he popped 
his shoulder back into place and subsequently sought medical 
treatment for both his left shoulder and his foot injury.  
The Veteran further explained that the service medical 
examiner iced down his shoulder because there was some 
swelling and gave him medication for his shoulder pain.  The 
Veteran provided a similar description of how he sustained a 
left shoulder injury during his Vietnam service at the June 
2008 RO hearing.  

The Board observes that the Veteran's service treatment 
records include no reference to a left shoulder injury and 
the description of events leading to the Veteran's foot 
injury in a February 1969 letter from the Veteran to his wife 
included in the record appear to differ somewhat from the 
sequence of events described by the Veteran at the RO and 
Board hearings.  However, the Veteran is considered competent 
to report having sustained a dislocated shoulder in service.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  Moreover, the Board finds the Veteran's report of an 
in-service left shoulder dislocation credible, particularly 
finding his Board hearing testimony persuasive.  See Savage 
v. Gober, 10 Vet. App. 488, 496-97 (1997) (sworn post-service 
testimony alone is sufficient to establish in-service fall 
and symptoms, and no specific in-service medical notation, 
let alone diagnosis, is required); see also Buchanan v. 
Nicholson, 451 F.3d 1331 1337 (2006) (Board may weigh the 
absence of contemporaneous medical evidence as a factor in 
determining credibility of lay evidence, but the Board cannot 
determine that the lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence).  Thus, after weighing the evidence, the Board 
resolves any doubt in the Veteran's favor and concludes that 
the Veteran sustained a left shoulder dislocation in service.    

The Board also notes that the Veteran has competently and 
credibly reported a continuity of symptomatology since active 
service characterized by recurrent left shoulder dislocations 
and left shoulder instability that have required several 
operative procedures.  It is further noted that a private 
December 2004 operative record reveals that the Veteran was 
status post three prior left shoulder stabilization 
procedures approximately 30 years before and continued to 
complain of symptoms consistent with anterior instability at 
that time.  While the December 2004 private examiner does not 
specifically link the Veteran's left shoulder disorder to 
service and is only noting the Veteran's medical history, the 
history as noted does indicate that the Veteran had left 
shoulder problems prior to 1974 and underwent his first left 
shoulder operation a mere four years after discharge from 
active service.  This evidence tends to further support the 
Veteran's claim.  Thus, while the record does not contain a 
medical opinion linking the Veteran's current left shoulder 
injury residuals to service, the Board finds that the 
Veteran's lay statements asserting continuity of 
symptomatology since service satisfy the nexus requirement.

Therefore, for the foregoing reasons, the Board finds that 
service connection for residuals of a left shoulder injury is 
warranted.  


ORDER

Entitlement to service connection for residuals of a left 
shoulder injury is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


